          Case 1:17-cv-06335-AKH Document 104 Filed 05/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BRENNAN CENTER FOR JUSTICE, and
 THE PROTECT DEMOCRACY PROJECT,

                                 Plaintiffs,
                                                             17 Civ. 6335 (AKH)
                        v.
                                                             NOTICE OF MOTION FOR
 U.S. DEPARTMENT OF JUSTICE,
                                                             PARTIAL RECONSIDERATION
 U.S. DEPARTMENT OF HOMELAND SECURITY,
 U.S. GENERAL SERVICES ADMINISTRATION,
 OFFICE OF MANAGEMENT AND BUDGET, and
 U.S. SOCIAL SECURITY ADMINISTRATION,

                                 Defendants.



        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Their Motion for Partial Reconsideration of the Court’s April 30, 2019 Opinion and Order

Granting Partial Summary Judgment, Defendants, by their attorney, Geoffrey S. Berman, United

States Attorney for the Southern District of New York, hereby move this Court for partial

reconsideration of its April 30, 2019 Opinion and Order granting partial summary judgment to

Plaintiffs.

        Plaintiffs’ response papers must be filed no later than June 11, 2019. See Local Civil

Rule 6.1(b). Pursuant to Local Civil Rule 6.3, no oral argument shall be heard unless ordered by

the Court.
         Case 1:17-cv-06335-AKH Document 104 Filed 05/28/19 Page 2 of 2




Dated:   New York, New York                   GEOFFREY S. BERMAN
         May 28, 2019                         United States Attorney for the
                                              Southern District of New York
                                              Attorney for Defendants

                                    By:        /s/ Casey K. Lee
                                              CASEY K. LEE
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2714
                                              Fax: (212) 637-2686
                                              casey.lee@usdoj.gov




                                          2
